Citation Nr: 0210637	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  00-06 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for left eye 
disability.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for right eye 
disability.

(The issues of entitlement to service connection for a back 
condition and a stomach condition will be the subjects of a 
later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955, and from November 1961 to December 1964.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 1999 decision by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision, the RO declined to reopen a claim 
for service connection for left and right eye disabilities, 
and denied claims for service connection for back and stomach 
conditions.

As addressed below, the Board finds that the veteran has 
submitted new and material evidence sufficient to reopen his 
claim for service connection for left and right eye 
disability.  To this extent only, his appeal is granted.  The 
claims for service connection for left and right eye 
disability, and for conditions of the stomach and the back, 
require further development.  The Board will defer 
adjudication of these issues pending additional development 
by the Board pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2).  When the development has been completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  67 Fed. Reg. at 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving notice 
and reviewing the response to notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  In an unappealed February 1979 rating decision, the RO 
denied a claim for service connection for right eye 
disability on the basis that the veteran entered service with 
a congenital defect which was not aggravated by active 
service.

2.  In a May 1991 decision, the Board declined to reopen the 
claim for service connection for right eye disability on the 
basis that new and material evidence had not been submitted 
to establish that a pre-existing right eye condition 
increased in severity during active service.

3.  In a May 1991 decision, the Board denied a claim for 
service connection for left eye disability on the basis that 
the veteran's astigmatism was a congenital or developmental 
defect which did not undergo an increase in underlying 
pathology during service.

4.  Additional evidence submitted since the Board's May 1991 
decision is new and material inasmuch as it includes medical 
evidence which identifies the veteran's in-service eye 
surgery as a possible pathologic reason for his visual 
decline in both eyes.


CONCLUSIONS OF LAW

1.  The Board's May 1991 decision, which declined to reopen a 
claim for service connection for right eye disability and 
denied a claim for service connection for left eye 
disability, is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100(a) (2001).

2.  The evidence added to the record subsequent to the 
Board's May 1991 decision, which declined to reopen a claim 
for service connection for right eye disability and denied a 
claim for service connection for left eye disability, is new 
and material evidence; the claims are reopened.  38 U.S.C.A. 
§§ 1110, 1131, 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's pre-induction examination for his first period 
of active duty, dated in February 1953, demonstrated a non-
correctable 20/200 distant vision of the right eye as well as 
a 15-degree internal strabismus, otherwise diagnosed as 
congenital esotropia, associated with marked amblyopia.  He 
had uncorrected 20/20 visual acuity of left eye.  Upon 
entering service, he was given an "E-3" medical profile due 
to his right eye vision.  In January 1955, he underwent an 
elective recession of the right medial rectus and lateral 
muscles.  He continued to have a noticeable deviation, and 
underwent recession of the left medial rectus muscle one week 
later.  Both these disabilities were deemed to have existed 
prior to entry into active service (EPTS).  His separation 
examination, dated in April 1955, demonstrated uncorrectable 
20/200 distant vision in the right eye, and 20/40 distant 
vision in the left eye.

The veteran's enlistment examination for his second period of 
service, dated in November 1961, noted a bilateral convergent 
strabismus that was moderate in nature.  He was reported as 
having 20/20 distant visual acuity bilaterally.  His November 
1964 separation examination demonstrated right eye distant 
vision of 20/200 correctable to 20/20, and left eye distant 
vision of 20/30 correctable to 20/20.  He was given diagnoses 
of congenital strabismus of the right eye, and mixed 
astigmatism with an "E-2" profile.

Post-service, an ophthalmology examination by Dr. David L. 
Smith in December 1977 revealed light perception only in the 
right eye, and corrected 20/20 vision in the left eye.  A VA 
fee-based ophthalmology examination in February 1979 revealed 
best corrected visual acuity of the right eye as hand 
motions, and 20/30 vision in the left eye.  The remainder of 
the examination was unremarkable except for amblyopia of the 
right eye.  

By means of a rating decision dated in February 1979, the RO 
denied a claim for service connection for right eye 
disability on the basis that the veteran entered service with 
a congenital defect which was not aggravated by active 
service.  The veteran was provided notice of this decision in 
March 1979, but he did not initiate an appeal.

Thereafter, a VA fee-based ophthalmology examination in 
November 1984 was significant for 20/80- best corrected 
visual acuity of the left eye.  The examiner was unable to 
explain the decreased vision of the left eye, but felt that 
the findings were consistent with hysteria or malingering.  
In October 1987, a VA fee-based optometrist was unable to 
arrive at a diagnosis to explain the veteran's loss of left 
eye visual acuity based upon examination of the ocular 
tissues.  One etiology considered was a possible underlying 
central nervous system disorder.  In May 1989, a VA fee-based 
optometrist opined that, in the absence of outward physical 
signs of ocular disease, the veteran's progressively 
worsening visual acuity in both eyes most likely originated 
from the occipital lobe of the brain.  Nonetheless, it was 
noted that the cause of the veteran's visual loss had not 
been determined by tests and work-ups.

In a May 1991 decision, the Board declined to reopen the 
claim for service connection for right eye disability on the 
basis that new and material evidence had not been submitted 
to establish that a pre-existing right eye condition 
increased in severity during active service.  The Board also 
denied a claim for service connection for left eye disability 
on the basis that the veteran's astigmatism was a congenital 
or developmental defect which did not undergo an increase in 
underlying pathology during service.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  The veteran has the responsibility of 
presenting and supporting his claim for benefits.  
38 U.S.C.A. § 5107(a) (West Supp. 2001).  In evaluating his 
claim, the Board shall consider all information and lay and 
medical evidence of record.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).

Congenital or developmental defects and/or refractive error 
of the eye are not considered a disease or injury within the 
meaning of applicable legislation governing the awards of 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2001); 
38 C.F.R. § 4.9 (2001).  Astigmatism is a refractive error.  
See DORLANDS ILLUSTRATED MEDICAL DICTIONARY 151 (28th ed. 
1994) (defining astigmatism as an "unequal curvature of the 
refractive surfaces of the eye").  Strabismus is deviation 
of the eye which cannot be overcome, and convergent 
strabismus is esotropia.  DORLAND'S, 1587 (27th ed. 1988).  
Amblyopia is impairment of vision without detectable organic 
lesion of the eye.  Strabismic amblyopia results from 
suppression of vision in one eye to avoid diplopia.  
DORLAND'S 56 (27th ed. 1988).  Diplopia is double vision.  
See Dean v. Brown, 8 Vet. App. 449, 451 (1995). 

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

66 Fed. Reg. at 45631 (to be codified at 
38 C.F.R. §3.159(a)).

A claim for service connection for right eye disability was 
originally denied by an unappealed February 1979 RO rating 
decision.  That decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2001).  The Board 
declined to reopen the claim in a decision dated in May 1991.  
At that time, the Board also denied service connection for 
left eye disability.  That decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100(a) (2001).  
Accordingly, the Board must initially review these claims 
under the new and material standard.  Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

For purposes of reopening a claim, the claimant only need to 
submit evidence which is new and material regarding the 
basis, or issue at hand, for the previous final denial.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (determining 
the issue at hand for the purposes of reopening a finally 
denied claim depends on what evidence was before the 
adjudicator when the final decision was made and the reasons 
that were given for the denial of the claim).  Both claims 
were essentially denied on the basis that the veteran entered 
service with congenital or developmental defects of both eyes 
which did not undergo an increase in underlying pathology 
during service.

In connection with the current appeal, the veteran has 
submitted a medical statement by Steven L. Sterling, M.D., 
dated in November 1998, which states as follows:

I evaluated [the veteran] on 8-10-98 and on 
10-13-98 and on both times, I have found his 
vision to be approximately no light perception 
in the right eye and 20/100 in the left eye.  
He has approximately a 15 diopter right 
esotropia.  By history, he states that his 
vision in both eyes was good until he had 
muscle surgery during his enlistment in the 
Armed Forces.  This occurred in 1959.  There 
was no other pathological reason for his 
decline in vision.

The Board finds that this opinion is both new and material as 
it includes competent medical opinion, not previously 
considered, which identifies the veteran's in-service eye 
surgery as a possible pathologic reason for his decline in 
vision in both eyes.  This nexus opinion is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the Board finds that the 
additional evidence is sufficient to reopen the claims for 
service connection for left and right eye disabilities.  To 
this extent only, his appeal is granted.

The Board will defer any further adjudication of these issues 
pending additional development by the Board pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  When the 
development has been completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  67 
Fed. Reg. at 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving notice and reviewing the 
response to notice, the Board will prepare a separate 
decision addressing these issues.


ORDER

The claim for service connection for left eye disability is 
reopened; new and material evidence having been presented.  
To this extent only, the appeal is granted.

The claim for service connection for right eye disability is 
reopened; new and material evidence having been presented.  
To this extent only, the appeal is granted.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.
 


